                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JONATHAN HERNANDEZ,
                             Petitioner,                           CIVIL ACTION NO. 13-3515
                 v.
    LOUIS S. FOLINO, et al.,
                             Respondents.

                                                     ORDER

           AND NOW, this 2nd day of November 2018, upon careful and independent
consideration of the Petition for Writ of Habeas Corpus, the response, the reply, the
supplemental response, and available state court records, and after review of the Report and
Recommendation of United States Magistrate Judge David R. Strawbridge [Doc. No. 28], it is
hereby ORDERED that:
           1. The Report and Recommendation is APPROVED and ADOPTED1;
           2. The Petition for Writ of Habeas Corpus is DISMISSED with prejudice and without
              an evidentiary hearing;
           3. There is no cause to issue a certificate of appealability2; and
           4. The Clerk of Court is directed to CLOSE the case.
           It is so ORDERED.
                                                               BY THE COURT:

                                                               /s/ Cynthia M. Rufe
                                                               ________________________
                                                               CYNTHIA M. RUFE, J.



1
  The Court agrees with the R&R that Petitioner’s § 2254 petition be dismissed. Petitioner’s Miller claim, asserted in
Ground One, is now moot because the state court has already vacated Petitioner’s mandatory life sentences and
remanded the case to the Philadelphia Court of Common Pleas for resentencing. The ineffective assistance of
counsel claim, asserted in Ground Two, is untimely because Petitioner filed his habeas petition more than four years
after the limitations period expired and has not come forward with any allegations or evidence to excuse his
untimely filing. 28 U.S.C. § 2244(d). Therefore, Petitioner’s § 2254 petition will be dismissed.

2
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000)
